 9:19-cv-02086-HMH          Date Filed 01/27/21      Entry Number 86        Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   BEAUFORT DIVISION

Charles Anderson,                             )
                                              )
                        Plaintiff,            )       C.A. No. 9:19-2086-HMH-MHC
                                              )
                 vs.                          )          OPINION & ORDER
                                              )
Quality Correctional Health Care,             )
Lt. Sweat, Sgt. Riddick, Ofc. Miller,         )
                                              )
                        Defendants.           )

        This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Molly H. Cherry, made in accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02 of the District of South Carolina.1 Charles Anderson (“Plaintiff”), a state prisoner

proceeding pro se, filed this action pursuant to 42 U.S.C. § 1983, alleging violations of his civil

rights while a pretrial detainee at Sumter Lee Regional County Detention Center. Defendants Lt.

Sweat, Sgt. Reddick2, and Ofc. Miller (“Officer Defendants”) filed a motion for summary

judgment. Additionally, Defendant Quality Correctional Health Care (“QCHC”) filed a motion

for summary judgment. In her Report and Recommendation, Magistrate Judge Cherry

recommends granting Defendants’ motions for summary judgment. (R&R, generally, ECF No.

81.)




       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court
may accept, reject, or modify, in whole or in part, the recommendation made by the Magistrate
Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       2
           Sgt. Reddick’s name is misspelled as “Riddick” in the complaint. (R&R 2, n.2, ECF
No. 81.)
9:19-cv-02086-HMH           Date Filed 01/27/21      Entry Number 86        Page 2 of 3




        Plaintiff filed objections to the Report and Recommendation. Objections to the Report

and Recommendation must be specific. Failure to file specific objections constitutes a waiver of

a party’s right to further judicial review, including appellate review, if the recommendation is

accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

1984). In the absence of specific objections to the Report and Recommendation of the

magistrate judge, this court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

        Upon review, the court finds that Plaintiff’s objections are non-specific, unrelated to the

dispositive portions of the magistrate judge’s Report and Recommendation, or merely restate his

claims. Accordingly, after review, the court finds that Plaintiff’s objections are without merit.

Therefore, after a thorough review of the magistrate judge’s Report and the record in this case,

the court adopts Magistrate Judge Cherry’s Report and Recommendation and incorporates it

herein by reference.

        It is therefore

        ORDERED that Officer Defendants’ motion for summary judgment, docket number 44,

is granted. It is further

        ORDERED that QCHC’s motion for summary judgment, docket number 69, is granted.

It is further

        ORDERED that Plaintiff’s “motion for trial,” docket number 84, is denied as moot.

        IT IS SO ORDERED.

                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
January 27, 2021


                                                 2
9:19-cv-02086-HMH          Date Filed 01/27/21       Entry Number 86        Page 3 of 3




                              NOTICE OF RIGHT TO APPEAL

       The Plaintiff is hereby notified that he has the right to appeal this order within thirty (30)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                 3
